OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant’s sole argument on appeal is that certain comments made by the prosecutor during summation violated his *942constitutional rights to equal protection and due process. When the comments were made, defendant made only a general objection. Thus, he failed to preserve his present argument for our review (see, People v Ford, 69 NY2d 775, 776). We reject defendant’s contention that the claimed error required no preservation as an error affecting " 'the organization of the court or the mode of proceedings prescribed by law’ ” (People v Ahmed, 66 NY2d 307, 310, quoting People v Patterson, 39 NY2d 288, 295, affd 432 US 197).
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed in a memorandum.